Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed March 22, 2022 . Claims 1,4-9 and 11 are pending in the application. Claims 2,3,10 and 12-20 have been 

Declaration(s)
 The declarations of Michele Viola Manuel and Hunter B. Henderson filed on March 22, 2022 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1,4-9 and 11 over Yang et al. (US PG Publication 2010/0075162A1,) in view of Rathenow et al. (US PG Publication 2005/0079200A1) and Boyden et al. (US20100262239A1) applied under pre-AlA 35 U.S.C. 103(a). The declarations will be discussed in detail below as they apply to the rejection.

Maintained Rejections
	Applicant's arguments filed March 22, 2022  are acknowledged and have been fully considered.  
The provisional rejection of claims 1 and 5 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939 is maintained for the reasons set forth below. 


Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1 and 5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced co-pending application 16/638,939.

The instant claims and the co-pending claims are both directed to a structure comprising an alloy having: about 0.6 to 1.5 weight percent calcium about 0.3 to 0.75 weight percent strontium; and calcium and strontium, wherein the sum of calcium and strontium is from 0.6 to 1.5 weight percent; and about 97.75 98.5 to 99.1 99.4 weight percent magnesium, wherein the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof.
    The difference between the claims of the instant application and the co-pending claims is that the co-pending claims recite that their structure comprises a bioresorbable alloy membrane having a plurality of pores and a thickness of about 0.1 to 0.5 mm, wherein the pores have a cross-sectional dimension of about 0.1 to 2 mm.  However, the instant claims use the transitional phrase “comprising”.  According to MPEP 2111.03 [R-3], the transitional term "comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1, 3, 4 and 7-9 of the co-pending U. S. Patent Application No. 16/638,939 and claims 1,5,18 and 19 in the instant application are obvious variants, and they are not patentability distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner's Response to Applicant’s Remarks

Applicant requests to hold in abeyance the nonstatutory obviousness-type double patenting rejection of claims 1 and 5 over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939 is acknowledged. However, the nonstatutory obviousness-type double patenting rejection has been maintained because Applicants’ request to hold the rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  

.  
	The rejection of claims 1, 4-9 and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,) in view of is maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 


Claims 1, 4-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,previously cited) in view of Rathenow et al. (US PG Publication 2005/0079200A1, previously cited) and Boyden et al. (US20100262239A1,previously cited).


Applicant’s Invention


Applicant claims a structure comprising an alloy having: calcium and strontium, wherein the sum of calcium and strontium is from 0.6 to 1.5 weight percent, calcium is at least 0.3 weight percent of the alloy, and strontium is at least 0.3 weight percent of the alloy; and about 98.5 to 99.4 weight percent magnesium, wherein the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Yang et al. teach an implant consisting of a biodegradable 
magnesium-based alloy or partially applied with the magnesium-based alloy, and 
a method for manufacturing the same.  The implant is biodegradable, in which its biodegradation rate can be easily controlled, and the implant has excellent strength and interfacial strength to an osseous tissue (abstract). The biodegradable magnesium-MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), 
tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), 
zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). The implant is an orthopedic, dental, plastic surgical or vascular implant (see claim 4 of Yang et al.). In the molding step, Yang et al. Teach that a method for molding in the shape of implant can be performed by using a metal processing method known in the related art wherein the implant can have a rod or sheet shape (see [0041]).   
	With regards to the limitation of claim 1 wherein Applicants claim that the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof, Yang et al. teach that The biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe).  Thus, aluminum, manganese, zirconium, zinc are not mandatory components of the alloy disclosed by Yang et al. and therefore reads on this limitation.
	Regarding the claimed amounts and ratio of magnesium, calcium and strontium, Yang et al. tech that their biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). Yang et al. teach a biodegradable magnesium-based alloy for use in an implant as instantly claimed.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select any point within the ranges taught by Yang et al. In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Yang et al. is that Yang et al. do not expressly teach that the implant is inserted into the spine and the use of an osteogenic growth factor, hormone, nucleic acid sequence or drug.  However, Rathenow et al. teach a biocompatibly coated implantable medical device wherein the device is an orthopedic bone prosthesis or joint prosthesis, a bone substitute or a vertebra substitute in the breast or lumbar region of the spine and is loaded with at least one active principle such as drugs or hormones (see claims of Rathenow et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Yang and Rathenow et al. are directed to implantable medical devices that comprise alloy compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang Yang et al. teach that the desired corrosion rate of an alloy can be obtained by controlling processes according to extrusion or the like, impurity concentration, and the amount of Ca as an additional element ([0061]).   Rathenow et al. teach that coating the surfaces of medical implants in a suitable manner increases the biocompatibility of the materials used and prevents defense and/or rejection reactions ([0007]). Thus, the combination of the references would have been obvious with the expectation of providing coated medical implants which are capable of liberating in a targeted and, if necessary, controlled manner applied pharmacologically effective substances after insertion of the implant into the human body as well as increase the biocompatibility of the materials used (see [0018-0022] of Rathenow et al.) wherein a desired corrosion rate is obtained.  
	The teachings of Yang, Boyden et al. are directed to implantable medical devices that comprise alloy compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang and Boyden et al. to arrive at an implant that is a cage, dowel or wedge and that the structure is selected from the group consisting of: cannulated screw for femoral head fixation, fracture fixation screw and plate system for use in various extremity locations, suture anchor, interference screw, surgical clip, and vascular stent.  Boyden et al. teach that the use of alloys, cannulated screws, interference screws and cage devices in the orthopedic implant art was known at the time the instant invention was made.   Thus, the combination of the references would have been obvious with the expectation of 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 22, 2022, with respect to the rejection of claims  1,4-9 and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,) in view of Rathenow et al. (US PG Publication 2005/0079200A1) and Boyden et al. (US20100262239A1)have been fully considered but they are not persuasive.   Applicant requested that the Examiner consider the declarations under 37 CFR 1.132 of the inventors Dr. Henderson Hunter and Michele Viola Manuel.   However, Applicant’s Declaration(s) filed Under 37 C.F.R. 1.132 filed on March 22, 2022 have been fully reconsidered but are not persuasive.

 First, Applicant argues that based on the teachings and experimental results provided in Yang et al., it is Dr. Manuel's opinion that the skilled artisan would not have a reasonable expectation of success for producing an implant using an alloy with the amounts of strontium provided in the present claims as the implant would not be corrosion resistant and ineffective as an implant. However, the Examiner is not persuaded by Applicant’s argument.  In assessing the probative value of an expert conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).” Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Based on the experimental results provided in Yang et al. coupled with the comparable corrosion effects strontium and iron can impart on magnesium alloys, it is Dr. Manuel's opinion that one of ordinary skill in the art would not use greater than 0.3 weight percent strontium as recited in claim 1 of the present invention based on the experimental results provided in Yang et al. (see paragraph 14 of Declaration II). Applicant argues that the experimental  data presented in Example 4 and Figure 12 of Yang et al. clearly shows a trend that increasing the iron content in the magnesium alloys resulted in increased corrosion rates. In view of the fact that strontium and iron have comparable effects on corrosion rates, it is Dr. Manuel's opinion that the skilled artisan would not have a reasonable expectation of success for producing an implant using an alloy with the amounts of strontium provided in the present claims as the implant would not be corrosion resistant and ineffective as an implant.  However, the Examiner is not persuaded by Applicant’s argument as it relates to a specific example presented in the prior art.   In addition to the examples presented,  Yang et al. teach that the desired corrosion rate of an alloy can 
    Secondly, Applicant argues that in view of the fact that it would require more than routine optimization by the skilled artisan to arrive at the present invention, the Examiner is respectfully requested to reconsider the evidence presented in Declaration I in view of the statements made by Dr. Manuel in Declaration II as required by Federal Circuit case law.  Specifically, Applicant argues that similar to the facts in Stepan, the Examiner has failed to explain why it would have been "routine optimization" to select calcium and strontium in the specific amounts as recited in the present claims. The Examiner's assertion regarding routine optimization is conclusory at best.   Applicant argues that what is lacking in the Examiner's reasoning why it would have been routine optimization to arrive at the claimed invention as clearly stated in the holding of Stepan. In the absence of any articulated reason why the skilled artisan would have been directed to modify the ranges for the amounts of calcium and strontium, Applicant argues that the amounts of calcium and strontium as recited in claim 1 would not have been derived from routine optimization. Indeed, it would require more than routine optimization by the skilled artisan to arrive at the present invention.   However, the Examiner is not persuaded by Applicant’s argument. Regarding the claimed amounts and ratio of magnesium, calcium and strontium, Yang et al. tech that their biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). Yang et al. teach a biodegradable magnesium-based alloy for use in an implant as instantly claimed. Most importantly,  Yang et al. teach that the desired corrosion rate of an alloy can be obtained by controlling processes according to extrusion or the like, impurity concentration, and the amount of Ca as an additional element ([0061]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select any point within the ranges taught by Yang et al. In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

   Lastly, Applicant argues that referring to paragraphs 15-19 of Declaration II, Dr. Manuel confirms that it has been unexpectedly discovered that alloys having the amounts of strontium and calcium as recited in claim 1 possess good corrosion resistance properties. Applicant argues that the alloys of the present invention are intended to be implanted in a subject; therefore, it is desirable to that the implant have high corrosion or degradation resistance. Referring to Declaration I, the trends in strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). Yang et al. teach a biodegradable magnesium-based alloy for use in an implant as instantly claimed. Most importantly,  Yang et al. teach that the desired corrosion rate of an alloy can be obtained by controlling processes according to extrusion or the like, impurity concentration, and the amount of Ca as an additional element ([0061]).  The Examiner maintains that the declarations are unconvincing because Applicant has optimized the ranges as taught by Yang to reach the sweet spot wherein the alloy possess corrosion and degradation resistance.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).












Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617